JOANOS, Judge.
Appellants Hernandez and Martinez appeal their judgments and sentences imposed after a jury found them guilty of the offenses of sale of cocaine, possession of cocaine with intent to sell, and possession of drug paraphernalia. Appellants’ counsel has filed a brief which complies with the guidelines enunciated in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and states that he is unable to make an argument that any reversible error occurred in the trial court proceedings.
We find no error with respect to the judgments and sentences. However, we find we must reverse the imposition of statutory court costs because they were imposed without notice and an opportunity to object. See Wood v. State, 544 So.2d 1004 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984); Harris v. State, 561 So.2d 21 (Fla. 1st DCA 1990). The state may seek reassessment of the costs after proper notice and a hearing.
Accordingly, this cause is affirmed in part, reversed in part, and remanded for further proceedings.
WIGGINTON and ZEHMER, JJ., concur.